UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1276



MOUSSA KOUROUMA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-938-199)


Submitted:   November 3, 2006            Decided:   November 14, 2006


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW & PATCHA, Silver Spring, Maryland,
for Petitioner. Rod J. Rosenstein, United States Attorney, Allen
F. Loucks, Assistant United States Attorney, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Moussa   Kourouma,   a    native   and   citizen   of   Guinea,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the immigration judge’s

denial of his motion to reopen.

          A denial of a motion to reopen is reviewed for abuse of

discretion.   INS v. Doherty, 502 U.S. 314, 323-24 (1992).        A denial

of a motion to reopen must be reviewed with extreme deference,

since immigration statutes do not contemplate reopening and the

applicable regulations disfavor motions to reopen. MA v. INSA, 899

F.2d 304, 308 (4th Cir. 1990) (en banc).

          The Board ruled that Kourouma did not establish that

exceptional circumstances prevented him from appearing before the

immigration judge for a scheduled proceeding. We have reviewed the

evidence of record and conclude that Kourouma fails to show that

the Board abused its discretion. Accordingly, we deny the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                       PETITION DENIED




                                   - 2 -